
	
		I
		111th CONGRESS
		1st Session
		H. R. 2766
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2009
			Ms. DeGette (for
			 herself, Mr. Hinchey, and
			 Mr. Polis of Colorado) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To repeal the exemption for hydraulic fracturing in the
		  Safe Drinking Water Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fracturing Responsibility and
			 Awareness of Chemicals Act of 2009 .
		2.Regulation of
			 hydraulic fracturing
			(a)Hydraulic
			 fracturingSection 1421(d)(1)
			 of the Safe Drinking Water Act (42 U.S.C. 300h(d)(1)) is amended by striking
			 subparagraph (B) and inserting:
				
					(B)includes the underground injection of
				fluids or propping agents pursuant to hydraulic fracturing operations related
				to oil and gas production activities; but
					(C)excludes the underground injection of
				natural gas for purposes of
				storage.
					.
			(b)DisclosureSection 1421(b) of the Safe Drinking Water
			 Act (42 U.S.C. 300h(b)) is amended as follows:
				(1)In subparagraph
			 (C) of paragraph (1) insert before the semicolon , including a
			 requirement that any person using hydraulic fracturing disclose to the State
			 (or the Administrator if the Administrator has primary enforcement
			 responsibility in the State) the chemical constituents (but not the proprietary
			 chemical formulas) used in the fracturing process.
				(2)Add the following
			 new paragraph at the end thereof:
					
						(4)The State (or Administrator) shall make the
				disclosure of chemical constituents referred to in subparagraph (C) of
				paragraph (1) available to the public, including a posting of the information
				on an appropriate Internet website. In addition, whenever the State or the
				Administrator, or a treating physician or nurse, determines that a medical
				emergency exists and the proprietary chemical formulas or specific chemical
				identity of a chemical used in hydraulic fracturing is necessary for emergency
				or first-aid treatment, the person using hydraulic fracturing shall immediately
				disclose the proprietary chemical formulas or the specific chemical identity of
				a trade secret chemical to the State, the Administrator, or that treating
				physician or nurse, regardless of the existence of a written statement of need
				or a confidentiality agreement. The person using hydraulic fracturing may
				require a written statement of need and a confidentiality agreement as soon
				thereafter as circumstances
				permit.
						.
				
